UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): April 30, 2014 SPEEDWAY MOTORSPORTS, INC. (Exact Name of Registrant as Specified in Charter) Delaware 1-13582 51-0363307 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 5555 Concord Parkway South, Concord, North Carolina (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (704) 455-3239 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On April 30, 2014, we issued a press release announcing our financial results for our fiscal quarter ended March 31, 2014, and reaffirming guidance for fiscal year 2014. A copy of the press release is attached to this Form 8-K as Exhibit 99.1. Item 9.01 Financial Statement and Exhibits. (d) Exhibits. Exhibit Number Description Press Release dated April 30, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SPEEDWAY MOTORSPORTS, INC. Date: April 30, 2014 By: /s/ William R. Brooks William R. Brooks Vice Chairman and Chief Financial Officer
